DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 04/27/2022 has been entered.  Claims 1-19 remain pending in the application.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
Ye Ren (Reg. No. 62,344) on 05/19/2022.
The following claims of the application have been amended as follows:
3. (Currently Amended) The gas turbine blade according to claim 1, 
wherein a wall thickness of the main wall extending from an external surface of the main wall to the at least one interior cavity is constant in a zone from 85% to 100% of span.

4. (Currently Amended) The gas turbine blade according to claim 1, 
wherein a wall thickness of the main wall extending from an external surface of the main wall to the at least one interior cavity increases by a rate of 1% or greater from 60% to 0% of span.

5. (Currently Amended) The gas turbine blade according to claim 1, 
wherein a wall thickness of the main wall at the blade tip extending from an external surface of the main wall to the at least one interior cavity is within a range from 1 to 2mm.

8. (Currently Amended) The gas turbine blade according to claim 1, 
wherein [[the]] a trailing edge thickness at 100% of span is within a range from 2.5 to 4.0 mm.

10. (Currently Amended) The gas turbine blade according to claim 1, 
wherein an external surface of the airfoil is an as-cast region over a partial span starting from the blade root.

11. (Currently Amended) A method for producing the gas turbine blade according to claim 1, comprising: 
obtaining the casted airfoil by casting and machining an external surface of said casted airfoil exclusively within a zone from 16% to 100% of span in order to reduce a wall thickness of the main wall and/or [[the]] a trailing edge thickness in said zone.

The above changes to the claims have been made to address 112 rejections and claim objections.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Campbell et al. (U.S. 8,720,526) and 
Marra et al. (U.S. 8,500,411).
	Regarding claim 1, Campbell et al. discloses of a hollow and casted metal airfoil (Fig. 1-2, Col. 4, lines 23-25) with an airfoil wall thickness that decreases in the radial direction towards the tip (Col. 3, lines 60-67).  Campbell et al., however, fails to disclose or suggest of solidity ratios from 75 to 90% of the span of the airfoil that are below 35%.
	Marra et al. also discloses of a hollow and casted airfoil with thinning outer walls (Col. 4, lines 1-20), but fails to disclose or suggest of solidity ratios being below 35% at a range span of 75-90% of the airfoil.  
	Claims 2-19 are allowable due to their dependency on claim 1. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/19/2022

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745